DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2022 has been entered.

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 includes a recitation of “inspired C02”; it appears that this includes a zero instead of a letter O, in addition to being the only instance in the claims where carbon dioxide is not represented using a subscript for the 2 (CO2).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25, 29, 31, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 now calls for obtaining a result of a blood gas test given to “a patient”; claim 21 indicates that the method is applied to “a patient” such that it is unclear why the result of a test given to some additional patient would be involved. It appears that this should refer to “the patient”. The claim also still calls for entering a mark on the display “relative to the given blood gas”; initially, it appears that the amendments to the claim were not properly reviewed before submission, as it should refer to the blood gas test. Further, it is still unclear how the mark is “relative to” the blood gas (test) – “relative to” is used to mean “with regard to; concerning: questions relative to the deficit” (https://www.ahdictionary.com/word/search.html?q=relative%20to). How is this mark related to the test? How is the mark related to what is being displayed? How does placing a mark somewhere on a display provide any information about the test, the results of the test, or how the test relates to the monitored trend? Applicant’s remarks concerning this claim do not address this issue.
Claim 24 still calls for “detecting spontaneous breathing” and displaying an indication of invalidity “when a spontaneous breath is detected”; the claim does not provide any indication of how such a breath might be detected. It is not clear whether the detection is made using only the CO2measurements obtained with the capnograph, or via some other unspecified data input, or if this is just some sort of general observation made by an observer, as the claim also does not specify that this task is performed by the processor used for other tasks. This issue is also found in claim 25, which calls for “displaying spontaneous breaths”, and claims 29 and 31; claim 25 is additionally unclear in that it is unclear how breaths are displayed (as a trend? An icon? A message?). Applicant’s remarks use the terms “detecting” and “suspecting” interchangeably, but the terms have different meanings in the art. 
For example:
Detect: to prove that something is present using scientific methods (https://www.macmillandictionary.com/dictionary/american/detect#detect_6)
Detect: to discover of ascertain the existence, presence, or fact of (https://www.ahdictionary.com/word/search.html?q=detect)
Suspect: to consider (something) to be true or probable on little or no evidence; to have doubts about (https://www.ahdictionary.com/word/search.html?q=suspect)
Suspect: to imagine to exist or be true, likely, or probable (https://www.merriam-webster.com/dictionary/suspect)
That is, detecting is based on evaluation of facts or data, whereas suspecting is defined by the lack of facts or data – the disclosure does not at any point provide guidance as to how a spontaneous breath is detected.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. Claims 23-25 and 31 cannot be further treated until their scope has been clarified.
Claim 41 calls for the device’s connector to comprise “a suction port adapted to… facilitate administration of medical agents”. Suction would cause fluids to be removed from the patient, whereas administration of an agent requires delivery of fluids or other substances. It is entirely unclear how a suction port could be adapted to facilitate administration of an agent.
Claims 41 and 42 are also presented as further defining “The double lumen endotracheal tube (ETT) of claim 21”. Claim 21 is directed to a method, not an endotracheal tube, and the claims should be directed to further defining the method, not a tube which is used for performance of a portion of the  method. Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-31, 41, and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) finding a parameter related to carbon dioxide in air sampled from exhalation of a ventilated patient, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the analysis of the sampled breath (the abstract idea) is executed using a generic computing element (processor) which does no more than provide a technological environment for execution of the idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are only a capnograph which samples air obtained via an endotracheal tube, a conventional sampling device recited at a high level of generality for performing the extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional), and a display for outputting a result of analysis, an extrasolution activity (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity). The step of “providing HFV” is recited without use of any elements and is also part of the extrasolution data gathering, and it is not impacted in any way by any part of the analysis. As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself.
The dependent claims also do not add anything significantly more, as claims 22-31, 41, and 42 are directed only to additional aspects of the abstract idea and/or the postsolution activity of displaying results.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe (US 2008/0228096) in view of McGrail (US 4584998), Christopher (US 2001/0012923), and Makower (US 2008/0154250).
Regarding claim 21, Jaffe discloses a method for evaluating a carbon dioxide (C02) related parameter in exhaled breath of a ventilated patient comprising: providing ventilation to the patient (paragraph [0033]); sampling, via a capnograph connected to an endotracheal tube, breath from the patient (paragraph [0035], [0052]); determining, using a processor, the C02 related parameter in exhaled breath of the patient based on C02 measurements obtained from the capnograph (paragraphs [0054], [0055]); and identifying and indicating, using the processor, a trend in the C02 related parameter on a display of the capnograph (paragraph [0056]). Jaffe does not disclose the ventilation being high frequency ventilation and the ventilation and sampling being done using a double lumen endotracheal tube. McGrail teaches a method for evaluating a carbon dioxide (C02) related parameter in exhaled breath of a patient ventilated with High Frequency Ventilation (HFV), the method comprising: providing HFV to the patient (abstract; column 3, lines 29-30); sampling breath from a distal area of a trachea of the patient using a double lumen endotracheal tube (ETT) (figure 1) comprising a main endotracheal tube (element 4) and a second endotracheal tube (element 40), the second endotracheal tube terminating at a first distal opening located within the main endotracheal tube and adjacent to a distal opening of the main endotracheal tube (column 6, lines 12-16), wherein the second endotracheal tube is located inside an inner wall of the main endotracheal tube (figure 2) and the distal opening of the second endotracheal tube is in fluid communication with a main endotracheal lumen of the main endotracheal tube (column 6, lines 15-16), wherein a proximal end of the second endotracheal tube is fluidly coupled to the monitoring device (via elements 16 and 20). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed the method of Jaffe using a double lumen endotracheal tube configured to provide HFV, as taught by McGrail, because Jaffe does not disclose details of the tracheal tube and McGrail’s tube allows easy ventilation and monitoring. 
Jaffe, as modified by McGrail, does not specify how the second endotracheal tube is fluidly connected to the capnograph; Christopher teaches an endotracheal tube which uses a connector at its proximal end which is adapted to connect a sampling line through an opening of the connector (thus, a “sampling opening”) to fluidly couple the tube to a capnograph (element 145; paragraph [0070]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Jaffe and McGrail using a connector at the proximal end of the second endotracheal tube to connect it to the capnograph via a sampling line, as taught by Christopher, in order to ensure an efficient connection.
McGrail does not teach the second tube having a distal end with two or more apertures. Makower teaches a tube for use in a trachea that includes a plurality of apertures at the sampling end (paragraph [0155], [0158])in order to increase the chances of at least one opening remaining unclogged. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Jaffe using an endotracheal tube like that of McGrail with the second tube having a plurality of distal apertures, as taught by Makower, in order to provide increased chances of non-clogged apertures. The Examiner notes that, as the second tube’s distal end is in the main tube, the additional apertures would inherently be in fluid communication with it. 
Regarding claim 22, Jaffe further discloses that the trend is a change in the C02 related parameter over a period of time (figure 10).  

Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe, as modified and applied above, and further in view of Morejon (US 2010/0186748).
McGrail teaches that the second tube can be used for multiple purposes, but does not specifically indicate having a connector with a valve that controls opening of multiple ports to allow it to be used for these multiple purposes. using it for both sampling and suction by way of a connector allowing both functions. Morejon teaches a connector for an endotracheal tube that includes a valve that allows a user to switch between desired functions by allowing one function when one port is opened by the valve and second port is closed, and switching to a different function by closing the first port and opening the second (paragraphs [0082]-[0084]), where one of the ports may be used as a suction port connected to a suction device (paragraphs [0082]-[0084]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Jaffe, as modified above to include the tubes of McGrail, and using a connector with a valve controlling which port is in use for various functions including suction, as taught by Morejon, in order to allow the same connector to provide multiple functions without requiring altering what equipment is connected to the device. The Examiner notes that the valve of Morejon allows passage of fluid in both directions through an open port, such that incorporating the valve of Morejon into McGrail would not alter that connector’s function of allowing sampling and merely provides the structural mechanism to allow connection of an additional device to that connector.

Claim 21, 22, 26, and 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniels (US 6099481) in view of McGrail, Christopher, and Makower.
Regarding claim 21, Daniels discloses a method for evaluating a carbon dioxide (CO2) related parameter in exhaled breath of a ventilated patient comprising: providing ventilation to the patient (abstract); sampling, via a capnograph connected to an endotracheal tube (figure 1), breath from the patient (column 3 line 58 to column 4 line 12); determining, using a processor, the CO2related parameter in exhaled breath of the patient based on CO2measurements obtained from the capnograph (column 3 line 58 to column 4 line 12; column 5, lines 46-52); and identifying and indicating, using the processor, a trend in the CO2related parameter on a display of the capnograph (figures 13, 14). Daniels does not disclose the ventilation being high frequency ventilation and the ventilation and sampling being done using a double lumen endotracheal tube. McGrail teaches a method for evaluating a carbon dioxide (C02) related parameter in exhaled breath of a patient ventilated with High Frequency Ventilation (HFV), the method comprising: providing HFV to the patient (abstract; column 3, lines 29-30); sampling breath from a distal area of a trachea of the patient using a double lumen endotracheal tube (ETT) (figure 1) comprising a main endotracheal tube (element 4) and a second endotracheal tube (element 40), the second endotracheal tube terminating at a first distal opening located within the main endotracheal tube and adjacent to a distal opening of the main endotracheal tube (column 6, lines 12-16), wherein the second endotracheal tube is located inside an inner wall of the main endotracheal tube (figure 2) and the distal opening of the second endotracheal tube is in fluid communication with a main endotracheal lumen of the main endotracheal tube (column 6, lines 15-16), wherein a proximal end of the second endotracheal tube is fluidly coupled to the monitoring device (via elements 16 and 20). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed the method of Jaffe using a double lumen endotracheal tube configured to provide HFV, as taught by McGrail, because Jaffe does not disclose details of the tracheal tube and McGrail’s tube allows easy ventilation and monitoring. 
Daniels, as modified by McGrail, does not specify how the second endotracheal tube is fluidly connected to the capnograph beyond an unlabeled element which might be a sampling line in figure 1 between elements 14 and 16; Christopher teaches an endotracheal tube which uses a connector at its proximal end which is adapted to connect a sampling line through an opening of the connector (thus, a “sampling opening”) to fluidly couple the tube to a capnograph (element 145; paragraph [0070]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Daniels and McGrail using a connector at the proximal end of the second endotracheal tube to connect it to the capnograph via a sampling line, as taught by Christopher, in order to ensure an efficient connection.
McGrail does not teach the second tube having a distal end with two or more apertures. Makower teaches a tube for use in a trachea that includes a plurality of apertures at the sampling end (paragraph [0155], [0158])in order to increase the chances of at least one opening remaining unclogged. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Jaffe using an endotracheal tube like that of McGrail with the second tube having a plurality of distal apertures, as taught by Makower, in order to provide increased chances of non-clogged apertures. The Examiner notes that, as the second tube’s distal end is in the main tube, the additional apertures would inherently be in fluid communication with it. 
Regarding claim 26, Daniels further discloses that the trend is displayed as a graph indicating a change in the CO2related parameter over time (figure 14).  
Regarding claim 28, Daniels further discloses that the display comprises a main waveform display and a second display, and wherein the CO2related parameter is displayed on the main waveform display and the trend is displayed on the second display (figures 13-15, 18, 20). Daniels does not disclose the relative sweep rates of each display, particularly the main waveform display having a first sweep rate and the second display having a second sweep rate that is less than the first sweep rate, but "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05). As such it would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Daniels and optimized the relative sweep rates used to display the various parameters in order to provide the most accurate or useful representation of the data. 
Regarding claim 29, Daniels further discloses that the CO2related parameter comprises a respiratory rate (figure 18).  
Regarding claim 30, Daniels further discloses that the various determined parameters can be shown on a display which is configured to toggle among several different layouts depending upon the desired parameters (column 12, lines 49-65); Daniels does not specifically call for displaying a CO2concentration at a position on the display where in a normal mode an end tidal CO2 (EtCO2) value is displayed, wherein the normal mode is not HFV.  However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have displayed data in this particular configuration, since Applicant has not disclosed use of this particular layout as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the display layouts of Daniels. Moreover, it appears that either layout would perform equally well to allow observation of data. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have followed Daniels, as modified by McGrail, with the display displaying a CO2concentration at a position on the display where in a normal mode an end tidal CO2 (EtCO2) value is displayed, wherein the normal mode is not HFV, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Daniels and McGrail.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniels, McGrail, Christopher, and Makower, as applied above, and further in view of Meserol (US 2003/0229517).
Daniels does not disclose the trend being displayed as a table indicating a change in the CO2 related parameter over time; Meserol teaches a method of managing and displaying medical data, where data can equally be displayed in graph or table formats to show a change over time (paragraphs [0042], [0054]; figure 8). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Daniels, as modified, and showed the trend as a table, as taught by Meserol, because Meserol teaches that tables and graphs are equivalent options for showing data over time and it would be obvious to try a table. 

Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniels, as modified and applied above, and further in view of Morejon (US 2010/0186748).
McGrail teaches that the second tube can be used for multiple purposes, but does not specifically indicate having a connector with a valve that controls opening of multiple ports to allow it to be used for these multiple purposes. using it for both sampling and suction by way of a connector allowing both functions. Morejon teaches a connector for an endotracheal tube that includes a valve that allows a user to switch between desired functions by allowing one function when one port is opened by the valve and second port is closed, and switching to a different function by closing the first port and opening the second (paragraphs [0082]-[0084]), where one of the ports may be used as a suction port connected to a suction device (paragraphs [0082]-[0084]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of McGrail, as modified  to include the tubes of McGrail above, and using a connector with a valve controlling which port is in use for various functions including suction, as taught by Morejon, in order to allow the same connector to provide multiple functions without requiring altering what equipment is connected to the device. The Examiner notes that the valve of Morejon allows passage of fluid in both directions through an open port, such that incorporating the valve of Morejon into McGrail would not alter that connector’s function of allowing sampling and merely provides the structural mechanism to allow connection of an additional device to that connector.

Response to Arguments
Applicant's arguments filed 6 May 2022 have been fully considered but they are not persuasive. 
Regarding the rejections under 112, Applicant’s remarks concerning claim 23 still do not address what is meant by “relative to”, an issue which has been repeatedly noted in previous Office Actions and omitted from numerous Applicant responses.
Regarding the claims directed to spontaneous breathing, as noted above Applicant’s attempt to provide context for use of this parameter switch between detecting and suspecting spontaneous breaths with no clarification as to when a suspected spontaneous breath might be confirmed as actually being a spontaneous breath, or how one actually performs detecting, or any actual indication of what is involved with identifying the presence of a spontaneous breath. Detecting something is not the same as suspecting something. The claims remain unclear and indefinite.
Regarding the rejections under 101, Applicant initially argues that the claimed invention provides a particular advantage when used for neonate applications; the Examiner notes that no part of the claimed invention limits its use to these circumstances. The remainder of Applicant’s remarks concerning 101 consist merely of repeating sections of the MPEP, such that this is entirely unpersuasive.
Regarding the art rejections, Applicant’s arguments open by addressing features which are not reflected by the actual content of the claims (e.g. whether there is cuffing around the tube), such that this is unrelated to the claimed invention. 
Applicant then argues that McGrail’s device is not used for breath sampling; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Jaffe teaches sampling breath; McGrail teaches a device which has a particular structure that can be used for sampling breath, particularly as the lumen/tube being used for sampling breath is merely a recitation of the intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Similarly, Applicant’s arguments as to whether Makower teaches sampling CO2 through a lumen/tube are equally unpersuasive because they address Makower in a vacuum, not as modifying the device of Jaffee, McGrail (and Christopher) and are also directed to an intended use of a structural component. Applicant concludes by arguing that there is no motivation to combine Makower and McGrail because Makower is directed to “suction of fluid rather than CO2or other gas sampling” while McGrail “only relates to irrigation (providing saline distally) and pressure sensing”. These are entirely spurious interpretations of both references. CO2and “other gas” are fluids; Makower is directed to suction of fluids. McGrail teaches flow of fluids in multiple directions through the device – pressure sensing inherently involves at least some fluid transport from distal to proximal end of the device. Still further, both McGrail and Makower are directed to the same field of endeavor, transporting fluids into and out of a lung via an endotracheal tube, and the task of breath sampling is merely a recitation of the intended use of a nonspecific lumen in a tube, where the direction of fluid flow does not impact the actual physical structure of the recited device.
As ever, Applicant’s remarks regarding McGrail and Makower are presented twice in the response without actually addressing either of the other references applied against the claims; they are entirely unpersuasive in both the case of Jaffee as modified, and also Daniels as modified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791